Citation Nr: 1547020	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  11-09 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for posttraumatic dysfunction, low back, with instability (claimed as back problems).

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for residuals, left ankle injury.

3.  Entitlement to service connection for residuals, left ankle injury.

4.  Entitlement to service connection for neck problems.

5.  Entitlement to service connection for high blood pressure as secondary to a kidney condition.

6.  Entitlement to service connection for an eye condition (swelling under the eyes) as secondary to a kidney condition.

7.  Entitlement to service connection for heart failure as secondary to a kidney condition.

8.  Entitlement to service connection for a kidney condition.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In July 2015, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The issues of entitlement to service connection for residuals, left ankle injury, and entitlement to service connection for a kidney condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A July 1990 rating decision denied service connection for residuals, left ankle injury.  The rating decision was not appealed nor was new and material evidence received within the Appeal period.

2.  The evidence received since the last final rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for residuals, left ankle injury, and raises a reasonable possibility of substantiating that claim.

3.  In March 2013, the Board received notification from the Veteran that withdrawals of the claims for whether new and material evidence has been received to reopen the claim of entitlement to service connection for posttraumatic dysfunction, low back, with instability (claimed as back problems), entitlement to service connection for neck problems, entitlement to service connection for high blood pressure as secondary to a kidney condition, entitlement to service connection for an eye condition (swelling under the eyes) as secondary to a kidney condition, and entitlement to service connection for heart failure, as secondary to a kidney condition, were requested.




CONCLUSIONS OF LAW

1.  The July 1990 rating decision that denied service connection for residuals, left ankle injury, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for residuals, left ankle injury.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (West 2015).

3.  The criteria for withdrawal of an appeal by the Appellant (or his authorized representative), for whether new and material evidence has been received to reopen the claim of entitlement to service connection for posttraumatic dysfunction, low back, with instability (claimed as back problems), entitlement to service connection for neck problems, entitlement to service connection for high blood pressure as secondary to a kidney condition, entitlement to service connection for an eye condition (swelling under the eyes) as secondary to a kidney condition, and entitlement to service connection for heart failure, as secondary to a kidney condition, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Without deciding whether the notice and development requirements of VCAA have been satisfied with respect to the Veteran's claim, the Board concludes that there is no prejudice in the Board adjudicating the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by reopening his service connection claim for residuals, left ankle injury.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  New and Material Evidence Analysis

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2014) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2014).  See 38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection that has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2015).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2015) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2014).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

In reviewing the evidence added to the claims folder since the July 1990 denial, the Board finds that additional evidence has been received which is sufficient to reopen the Veteran's claim.  At the time of the July 1990 denial, the Veteran had never had a Compensation and Pension (C&P) examination to determine the etiology of his residuals, left ankle injury.  In March 2015, the Veteran's left ankle was examined.  Additionally, at the time of the July 1990 rating decision, the Veteran had not had a hearing.  In a July 2015 videoconference hearing, the Veteran testified that he injured his ankle in the Navy, tripping down a staircase and twisting his left ankle.  He further testified that since then, he continued to have problems with his ankle, with it periodically swelling and having pain up the whole side of his left leg.  This evidence was not before the RO in July 1990 and it is not cumulative or redundant evidence then of record.  It raises a reasonable possibility of substantiating the Veteran's claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (explaining that 38 C.F.R. § 3.156(b) (2014) contemplates additional development following reopening a claim in order to substantiate the claim).  Accordingly, the Board finds that new and material evidence has been added to the record since the July 1990 decision and the claim of entitlement to service connection for residuals, left ankle injury, must be reopened.

III.  Withdrawals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204 (2015).  
In the present case, the Veteran has withdrawn his appeals for whether new and material evidence has been received to reopen the claim of entitlement to service connection for posttraumatic dysfunction, low back, with instability (claimed as back problems), entitlement to service connection for neck problems, entitlement to service connection for high blood pressure as secondary to a kidney condition, entitlement to service connection for an eye condition (swelling under the eyes) as secondary to a kidney condition, and entitlement to service connection for heart failure, as secondary to a kidney condition and, hence, there remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a residuals, left ankle injury, is reopened, and to that extent only, the appeal is granted.

The appeal for whether new and material evidence has been received to reopen the claim of entitlement to service connection for posttraumatic dysfunction, low back, with instability (claimed as back problems), is dismissed.

The appeal for entitlement to service connection for neck problems is dismissed.

The appeal for entitlement to service connection for high blood pressure, as secondary to a kidney condition, is dismissed.

The appeal for entitlement to service connection for an eye condition (swelling under the eyes), as secondary to a kidney condition, is dismissed.

The appeal for entitlement to service connection for heart failure, as secondary to a kidney condition, is dismissed.


REMAND

In a September 2015 Report of General Information, the Veteran noted that he had a doctor's appointment on September 17, 2015 for the conditions related to his appeal.  To date, treatment records from this appointment have not been associated with the record.  On remand, the AOJ is ordered to obtain and associate them with the claims folder.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his left ankle and kidneys, to specifically include treatment records from the Veteran's September 2015 appointment with Dr. Brown.  All requests for records and responses must be associated with the claims folder.

2. Ask the Veteran to provide a release for relevant outstanding private records of treatment and to identify and provide appropriate releases for any other care providers who may possess new or additional evidence pertinent to his treatment for left ankle and kidneys.

3. If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159 (2015).  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

4. Upon completion of the above, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran should be provided with a supplementary statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


